In action to recover damages for personal injuries, loss of services and medical expenses, arising out of defendant’s alleged negligence, the defendant appeals from a judgment of the Supreme Court, Kings County, in favor of the plaintiffs, rendered March 18, 1969, after trial before a Special Referee. Judgment reversed on the law and the facts and a new trial ordered, with costs to defendant to abide the event. In our opinion, the conclusion that the accident was caused by negligence on the part of defendant is contrary to the weight of the credible evidence. Nolan, P. J., Christ and Brennan, JJ., concur; Beldock and Pette, JJ., dissent and vote to affirm.